FILED
                            NOT FOR PUBLICATION                             JAN 30 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-36020

              Plaintiff - Appellee,              D.C. No. 1:12-cv-00603-CL

  v.
                                                 MEMORANDUM*
IVAN A. CERMAK; et al.,

              Defendants,

  and

TIM RICHARDSON, as Trustee of JI
Foundation Trust; et al.,

              Defendants - Appellees,

  v.

ERIC LIGHTER,

              Movant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

      Eric Lighter appeals pro se from the district court’s order denying his motion

to intervene in a lawsuit to foreclose upon federal tax liens on real property. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the denial of

intervention as of right, and for an abuse of discretion the denial of permissive

intervention. Prete v. Bradbury, 438 F.3d 949, 953-54 & n.6 (9th Cir. 2006). We

affirm in part and dismiss in part.

      The district court properly denied Lighter’s motion for intervention as of

right under Federal Rule of Civil Procedure 24(a) because Lighter failed to meet

his burden to show that all requirements for intervention were met. See Fed. R.

Civ. P. 24(c) (a motion to intervene “must state the grounds for intervention and be

accompanied by a pleading that sets out the claim or defense for which

intervention is sought”); United States v. Alisal Water Corp., 370 F.3d 915, 919

(9th Cir. 2004) (setting forth four-part test for determining intervention as of right

and explaining that “[t]he party seeking to intervene bears the burden of showing

that all the requirements for intervention have been met”); see also Sw. Ctr. for



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                     12-36020
Biological Diversity v. Berg, 268 F.3d 810, 820 (9th Cir. 2001) (when deciding a

motion to intervene, courts need not take as true allegations that are a sham or

frivolous).

       The district court did not abuse its discretion by denying Lighter’s motion

for permissive intervention because Lighter failed to show that the requirements

for permissive intervention were met. See S. Cal. Edison Co. v. Lynch, 307 F.3d
794, 803 (9th Cir. 2002) (listing “threshold requirements” for permissive

intervention). Accordingly, we dismiss that portion of Lighter’s appeal for lack of

appellate jurisdiction. See Canatella v. California, 404 F.3d 1106, 1117 (9th Cir.

2005) (“[W]e allow appeal of the denial of a motion for permissive intervention

only if the trial court abused its discretion.”).

       Lighter’s motion to take judicial notice, filed on April 16, 2013, is denied.

       AFFIRMED in part; DISMISSED in part.




                                             3                                  12-36020